Citation Nr: 0504522	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-34 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty with the Philippine 
Commonwealth Army from November 1941 to January 1943 and with 
the Regular Philippine Army from August 1945 to December 
1945.  He was a prisoner of war (POW) from April 1942 to 
January 1943.  He died in September 1988 and the appellant is 
his surviving spouse.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant submitted a notice of 
disagreement in June 2001, and the RO issued a statement of 
the case (SOC) on September 2, 2003.  The appellant's 
substantive appeal was dated November 4, 2003, and received 
on November 19, 2003.  See 38 C.F.R. § 20.302(b) (2004).  

Although the appeal was received more than 60 days after the 
issuance of the SOC, failure to file a timely substantive 
appeal does not automatically foreclose an appeal, render a 
claim final, or deprive the Board of jurisdiction.  See 
Rowell v. Principi, 4 Vet.App. 9, 17 (1993).  As it appears 
that the RO treated the appellant's November 2003 filing as 
timely, the Board is not deprived of jurisdiction over this 
case as an original claim.  See Gonzalez-Morales v. Principi, 
16 Vet.App. 556 (2003).

The record contains a letter from the appellant dated June 
29, 2004, in which she submitted a copy of an affidavit dated 
in April 1949 and signed by the mayor and chief of police of 
San Pablo regarding the veteran's wartime service.  
Appellant's letter and the affidavit do not raise any new 
contentions or provide relevant new information regarding 
claim.  Accordingly, remand for consideration of this 
evidence by the RO is not warranted.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided)  


FINDINGS OF FACT

1.  The veteran's death certificate establishes that his 
death was due to pneumonia.  

2.  At the time of his death, the veteran was not service 
connected for any disability.  

3.  There is no evidence of record indicating that the cause 
of the veteran's death had its onset during active service or 
was related to any in-service disease or injury.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's death certificate shows that he died in 
September 1988 from pneumonia.  He was not service connected 
for any disability at the time of his death.  

The veteran's discharge processing certificate from the 
Philippine Army dated in November 1945 noted the veteran did 
not have any wounds or illnesses while in service.  A 
discharge physical examination dated in December 1945 noted 
all systems were normal and there were no abnormalities.  

Evidence associated with the claims file includes an 
affidavit dated in April 1949 and signed by the mayor and 
chief of police of San Pablo and a Philippine military 
certificate dated in May 1996, both regarding the veteran's 
wartime service.  

A joint affidavit dated in August 2000 by J.B. and J.C. 
stated that they knew the veteran while in service, and that 
after his release from prisoner of war status, the veteran 
had malaria attacks and beriberi.  

The claims file also includes statements dated in July 2000, 
March 2002, and July 2002, from Dr. Norma C. Pinson, who 
signed the veteran's death certificate.  In the July 2002 
note, which essentially reiterates and expands on the two 
earlier notes, Dr. Pinson wrote that she saw the veteran five 
days before his death, found him weak with fever, productive 
cough, and chest and back pains, and referred him to the 
Milagros General Hospital.  Chest x-rays performed at 
Milagros showed pneumonia in both lower lung fields.  Dr. 
Pinson stated the veteran did not want to be hospitalized and 
died at home of pneumonia.  With her March 2002 letter, Dr. 
Pinson provided the veteran's January 1988 medical record 
showing a new diagnosis of pulmonary tuberculosis.  


II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(b) (2004).  In this case, VA's duties 
have been fulfilled to the extent possible.  
 
Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of letters to the 
appellant from the RO dated in February 2002 and September 
2003.  The appellant was told of the requirements to 
successfully establish service connection for the cause of 
the veteran's death, advised of her and VA's respective 
duties, and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Although the VCAA notice letters were sent after the rating 
decision currently on appeal, any defect with respect to 
timing was harmless error because the additional evidence 
provided by the claimant in response to the February 2002 
letter was considered by the RO in the August 2003 SOC, which 
continued the denial of the claim.  In response to the RO's 
September 2003 letter, the appellant responded in October 
2003 that she did not have any other evidence to submit.  
This provides a sound basis for concluding that the 
disposition of her claim would not have been different had 
she received pre-AOJ adjudicatory notice.  See 38 U.S.C.A 
§ 7261; Conway v. Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2003).  
The claims file includes the veteran's available service 
records, as well as his death certificate and three 
statements from the doctor that signed his death certificate.  
As noted above, in October 2003, appellant stated she had no 
other evidence to submit.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the evidentiary record does not show 
that the cause of the veteran's death was associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  To the contrary, 
separation examination in December 1945 revealed normal 
evaluation of the lungs.  That the veteran is deceased, i.e., 
the current disability requirement has been met, see Carbino 
v. Gober, 10 Vet. App. 507, 509 (1997), does not by itself 
trigger the Secretary's obligation under § 5103A(d) of 
obtaining a medical opinion.  Compare Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), and Charles v. Principi, 16 Vet. 
App. 370 (2002).

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the appellant's claim on the 
merits.  


B.  Cause of death

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a)(b)(d).  Establishing direct service connection 
for a disability which was not clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d) (2004); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the veteran's death certificate reflects that 
he died in September 1988 due to pneumonia, and there is no 
competent evidence of record contradicting that the veteran's 
death was caused by pneumonia.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that the Board must rely 
on independent medical evidence to support its findings and 
must not refute medical evidence in the record with its own 
unsubstantiated medical conclusions).  

At the time of his death, the veteran was not service 
connected for any disability.  His discharge certificate from 
the Philippine Army dated in November 1945 noted that he did 
not have any wounds or illnesses in service.  Similarly, a 
December 1945 discharge physical found the veteran's health 
and all his systems to be normal.  Evaluation of the lungs 
was normal.  The appellant has not brought forth any 
competent evidence showing that the veteran's pneumonia had 
its onset during active service, or that it was related to 
any in-service disease or injury, including the veteran's 
prisoner of war status.  Certain chronic disabilities are 
presumed to be service connected for former prisoners of war 
if manifest to a compensable degree at any time after 
service.  However, pneumonia is not one of these chronic 
diseases.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  

In short, the record contains no competent evidence relating 
the veteran's cause of death to his active service.  The only 
medical statements of record, from Dr. Pinson, merely 
identify the veteran's cause of death without providing a 
nexus to his service.  The appellant has asserted the 
veteran's death is due to illnesses he allegedly contracted 
in service, and also provided a joint affidavit dated in 2000 
from two comrades of the veteran that he suffered from 
malaria and beriberi upon release from prisoner of war camp.  
However, there is no evidence indicating the appellant or the 
affiants possess the requisite medical knowledge and 
education necessary to render a probative opinion on the 
cause of the veteran's death.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  By contrast, the veteran's 
discharge certificate and physical examination records dated 
in 1945 note his health was excellent and that he did not 
suffer from any illnesses or wounds while in service.  
Further, even assuming, without deciding, the veteran 
suffered from these illnesses during his lifetime, there is 
no competent evidence of record linking them to his death.  
Id.  Again, no medical professional has ever attributed the 
cause of the veteran's death as shown on his death 
certificate to service.  

For the reasons provided above, the preponderance of evidence 
is against the appellant's claim.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2004).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule as required by law and VA regulation.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2004).  The Board regrets that a more favorable 
determination could not be made in this case.  


ORDER

Entitlement to service connection for the veteran's cause of 
death is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


